     Case 3:18-cv-00331-BEN-LL Document 184 Filed 08/28/19 PageID.8448 Page 1 of 4
      REDACTED VERSION



 1   Christopher T. Casamassima (SBN #211280)
 2   WILMER CUTLER PICKERING HALE & DORR LLP
     350 South Grand Avenue, Suite 2100
 3   Los Angeles, CA 90071
 4
     Tel: (213) 443-5300
     chris. casamassima@wilmerhale.com

 6   Vinita Ferrera (pro hac vice; MA Bar #631190)
     WILMER CUTLER PICKERING HALE & DORR LLP
 7   60 State Street
 8   Boston, MA 02109
     Tel: (617) 526-6556
 9   vinita.ferrera@wilmerhale.com
10
      Additional counsel listed on signature page
11

12   ATTORNEYS FOR DEFENDANT
     MILLERCOORS LLC
13

14                        UNITED STATES DISTRICT COURT
15                     SOUTHERN DISTRICT OF CALIFORNIA
16
17    STONE BREWING CO., LLC,                       Case No: 3:18-cv-00331-BEN-LL
18
             Plaintiff/ Counterclaim Defendant,     DECLARATION OF GRACE
19           V.                                     NEEDLEMAN IN RESPONSE
20                                                  TO DKT. NO. 181
      MILLERCOORS LLC,
21                                                  Date: September 16, 2019
22           Defendant / Counterclaim Plaintiff.    Time: 10:30 a.m.
                                                    Location: Courtroom 5A
23                                                  Judge: Hon. Roger T. Benitez
24
25
26
27
28
                  DECLARATION OF GRACE NEEDLEMAN IN RESPONSE TO DKT. NO. 181
                                                     Case No: 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 184 Filed 08/28/19 PageID.8449 Page 2 of 4
      REDACTED VERSION



 1   I, Grace Needleman, declare under penalty of perjury as follows:
 2
 3   1.    I am over 21 years of age and competent to testify upon personal knowledge
 4         to the matters set forth herein.
 5   2.    I am currently employed by MillerCoors LLC ("MillerCoors") as an
 6         Associate Marketing Manager for the Coors Light brand team. I have
 7         worked full-time for MillerCoors since August 2016.
 8   3.    When I joined MillerCoors in August 2016, I was an Associate Marketing
 9         Manager on the Economy Brands portfolio, including the Keystone and
10         Milwaukee's Best brands. I held that position until April 2018. In my role
11         as Associate Marketing Manager on the Economy Brands portfolio, I was a
12         member of the brand team responsible for the refresh of the Keystone brand
13         packaging and communications.
14   4.    I am familiar with the role played by our agency Mekanism in the Keystone
15         refresh.
16   5.    Mekanism was MillerCoors' communications agency of record for the
17         Keystone refresh. In that role, Mekanism was tasked with creating the
18         communications campaign for Keystone, including out-of-home advertising,
19         such as billboards and bus shelter advertisements, radio advertisements, print
20         advertising, and digital video advertising. At that time, MillerCoors did not
21         have an in-house design group responsible for designing content to enter the
22         marketplace. As a result, Mekanism functioned as the design arm of the
23         Keystone brand team, developing and designing advertising concepts for
24         review and consideration by the brand team.
25   6.    Attached hereto as Exhibit 1 is a true and correct copy of the Mekanism
26         Statement of Work (SOW) for the Keystone brand in the 2016 to 2018 time
27         frame (MILLERCOORS0133710- MILLERCOORS0133713). As set forth
28                                            2
                      DECLARATION OF GRACE NEEDLEMAN IN RESPONSE TO DKT. N0.181
                                                      Case No: 3: l 8-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 184 Filed 08/28/19 PageID.8450 Page 3 of 4
      REDACTED VERSION



           in the SOW, Mekanism was responsible for the
 2
3
 4
 5
 6   7.    Mekanism was also responsible for
 7
 8         - Ex. 1 at MILLERCOORSOI3371 l. Mekanism was also an-
 9
10
11
12                                                                          Ex. 1 at
13         MILLERCOORSOI33711-133712.
14   8.    Mekanism employees involved in the Keystone refresh had a continuous and
15         close working relationship with the Keystone brand team. Mekanism's work
16         on the Keystone refresh was directed and supervised by the Keystone brand
17         team, and Mekanism employees worked hand-in-hand with the brand team
18         on the communications strategy for Keystone, communicating on an almost
19         daily basis by phone, e-mail, or in person.




           -
20   9.
21
22
23   10.   Over the course of the development of the Keystone refresh,
24
25                                                                    Because of
26         Mekanism's extensive involvement in the development of the
27         communications campaign for Keystone,
28
                 DECLARATION OF GRACE NEEDLEMAN IN RESPONSE TO DKT. NO. 181
                                                         Case No: 3:18-cv-00331-BEN-LL
     Case 3:18-cv-00331-BEN-LL Document 184 Filed 08/28/19 PageID.8451 Page 4 of 4
      REDACTED VERSION



 1
 2
 3
 4
 5
 6
 7

 8
 9

10
11
12   1 1.   Mekanism played a critical role in the development of the refreshed
13          Keystone communications campaign.
14
15
16          It would have been virtually impossible to have a collaborative and
17          meaningful discussion with Mekanism about the overall communications
18          strategy and to exchange important feedback regarding specific proposals.
19
20 Executed on this 28th day of August, 2019 in Chicago, Illinois.
21
22
23
                                            �db
                                            Grace Needleman
24
25
26
27
28
                 DECLARATION OF GRACE NEEDLEMAN IN RESPONSE TO DKT. NO. 181
                                                      Case No: 3:18-cv-00331-BEN-LL
